DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the discovery of additional prior art, the allowability of the application is hereby withdrawn.  It is regretted that the prior art was not earlier applied.
Claims 2, 7, 10, 13 and 20 are objected to because of the following informalities:  In claim 2, line 2, the comma should be replaced with a period.  In claim 7, line 4, “door” should read --cover--.  In claim 10, line 2, the comma should be replaced with a period.  In claim 13, line 4, “door” should read --cover--.  In claim 20, line 4, “door” should read --cover--.  Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polewarczyk et al 8,443,553.
Re claim 1, Polewarczyk et al teaches a handle assembly for an access panel 24, comprising a handle 34 which is operatively connected to a support structure 22 integrated into and covered by a skin 26 of the access panel 24, a grip portion 36, and flanges 38 and 40.  It is noted that there is no reference frame established in the claim to specify what “upper” and “lower” is limited to.  Accordingly, the flanges 38 and 40 may be regarded as upper and lower flanges.  The flanges 38, 40 extend perpendicularly from the grip portion and have first ends connected to the grip portion and second ends which may be regarded as being at reference numeral 46 or at reference numeral 54 in the drawings, which second ends are operatively connected to the support structure 22.  A cover 56 is disposed over an opening 32 in fig. 4 since it resides in the opening 32 in the skin 26 and is transitionable between a closed position in fig. 4 and an open position in fig. 5.  The opening 32 is situated relative to the handle such that the handle is concealed in fig. 4 when the cover is in the closed position and the handle is accessible via the opening when the cover is in the open position in fig. 5.
Re claim 2, the cover 56 is operatively connected to the access panel skin 26 along an edge of the opening in fig. 4.
Re claim 3, the cover 56 is operatively connected to the access panel skin 26 by at least one hinge at numeral 66 in figs. 4-6.
Re claim 5, the  at least one hinge biases the cover and aids in holding the cover in the closed position as seen in fig. 4.
Re claim 7, applying pressure to a front surface of the cover 56 aids in moving the cover from the closed position to the open position, and releasing the pressure aids in the cover moving from the open position to the closed position.
Re claim 8, Polewarczyk et al teaches a handle assembly for an access panel 24, comprising a handle 34 which is operatively connected to a support structure 22 integrated into and covered by a skin 26 of the access panel 24, a grip portion 36, and flanges 38 and 40.  The support structure 22 is disposed proximate the side edge (the right side edge as seen in fig. 1) of the panel.  It is noted that there is no reference frame established in the claim to specify what “upper” and “lower” is limited to.  Accordingly, the flanges 38 and 40 may be regarded as upper and lower flanges.  The flanges 38, 40 extend perpendicularly from the grip portion and have first ends connected to the grip portion and second ends which may be regarded as being at reference numeral 46 or at reference numeral 54 in the drawings, which second ends are operatively connected to the support structure 22.  A cover 56 is disposed over an opening 32 in fig. 4 since it resides in the opening 32 in the skin 26 and is transitionable between a closed position in fig. 4 and an open position in fig. 5.  The opening 32 is situated relative to the handle such that the handle is concealed in fig. 4 when the cover is in the closed position and the handle is accessible via the opening when the cover is in the open position in fig. 5.
Re claim 13, applying pressure to a front surface of the cover 56 aids in moving the cover from the closed position to the open position, and releasing the pressure aids in the cover moving from the open position to the closed position.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Polewarczyk et al in view of Vasi et al 2014/0300115.
Re claim 14, Polewarczyk et al teaches a handle assembly for an access panel 24, comprising a handle 34 which is operatively connected to a support structure 22 integrated into and covered by a skin 26 of the access panel 24, a grip portion 36, and flanges 38 and 40.  The support structure 22 is disposed proximate the side edge (the right side edge as seen in fig. 1) of the panel.  It is noted that there is no reference frame established in the claim to specify what “upper” and “lower” is limited to.  Accordingly, the flanges 38 and 40 may be regarded as upper and lower flanges.  The flanges 38, 40 extend perpendicularly from the grip portion and have first ends connected to the grip portion and second ends which may be regarded as being at reference numeral 46 or at reference numeral 54 in the drawings, which second ends are operatively connected to the support structure 22.  A cover 56 is disposed over an opening 32 in fig. 4 since it resides in the opening 32 in the skin 26 and is transitionable between a closed position in fig. 4 and an open position in fig. 5.  The opening 32 is situated relative to the handle such that the handle is concealed in fig. 4 when the cover is in the closed position and the handle is accessible via the opening when the cover is in the open position in fig. 5.  Vasi et al teaches that a handle 2 which is hidden by a cover 1 in a vehicle (paragraph [0011], lines 2-3) is well known to also be usable in an aircraft environment (paragraph [0011], line 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the handle and cover teachings of Polewarczyk et al in an aircraft environment, in view of the teaching of Vasi et al, to protect the handle when it is not being accessed.
Claims 4, 6, 9-12 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lange et al 2015/0123409 teaches that vehicle door 116, handle 118 and latch assemblies are well known to be usable in an aircraft environment as well (paragraph [0014], line 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 26, 2022

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675